J-S53028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN MCAFEE                               :
                                               :
                       Appellant               :   No. 1549 EDA 2019

               Appeal from the PCRA Order Entered May 10, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0006495-2010


BEFORE:      SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                         FILED: FEBRUARY 26, 2021

        Shawn McAfee appeals, pro se, from the order, entered in the Court of

Common Pleas of Philadelphia County, denying his petition filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.              Upon

careful review, we affirm.

        The PCRA court set forth the facts and procedural history of the case as

follows:

        On December 3, 2008, at approximately 8:00 [] p.m., Marquel
        Miles[, the victim,] was in a [] store at the corner of 7th and West
        Clearfield Streets [] in Philadelphia. [] McAfee[] approached []
        Miles inside the store and they had a conversation. Then, from
        about five feet away, [McAfee] shot [] Miles five times with a [0].9
        millimeter semiautomatic handgun[:] in the abdomen, the groin
        area, [] the arm, and [] both legs. [Miles] was taken to Temple
        University Hospital where he underwent several surgeries. []


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S53028-20


     Miles survived until April 14, 2009[,] when he was pronounced
     dead[.]

                                    *      *   *

     After a mistrial before the Honorable Teresa M. Sarmina, [] McAfee
     pleaded guilty [] to murder [in] the third degree and violating
     [s]ection 6105 of the Uniform Firearms Act (VUFA) on April 16,
     2012. In accordance with the terms of the negotiated plea, [the
     court sentenced] McAfee [] to an aggregate term of twenty-five []
     to fifty [] years of state incarceration[,] to be served concurrently
     with the sentence imposed on a prior federal conviction. [McAfee
     did not file a direct appeal.]

     On March 20, 2013, McAfee filed a pro se petition under the
     [PCRA.] Gary Server, Esquire[,] was appointed as PCRA counsel
     on December 12, 2013, and filed an amended petition on June 6,
     2014.    However, [McAfee] requested a Grazier hearing on
     February 1, 2016[, which the court held] on May 16, 2016[. At
     the hearing, McAfee’s] retained [private] counsel Susan Lin,
     Esquire, entered her appearance and [the court permitted
     Attorney] Server [] to withdraw. [Attorney] Lin filed a second
     amended petition [on August 18, 2016], raising a single
     sentencing claim[. On April 5, 2017, McAfee] filed an amended
     pro se petition raising an ineffective assistance of counsel claim.
     [At a hearing the PCRA court conducted] on April 28, 2017, McAfee
     was colloqu[i]ed and [he] waived the ineffectiveness claim [he]
     raised in [his April 5, 2017] amended pro se petition and
     proceeded with the sentencing claim [Attorney Lin] raised in the
     [counseled August 18, 2016] petition. On May 31, 2017, [the
     PCRA court held] an evidentiary hearing [] on the sentencing claim
     and [] found that the terms of [McAfee]’s 2012 negotiated
     sentence could not be effectuated due to federal guidelines.
     Thereafter, in order to resolve the issue, [the parties] negotiated
     a new sentence[, which the PCRA] court imposed [] on June 7,
     2017. [McAfee did not file a direct appeal.]

     On June 26, 2018, McAfee filed the instant PCRA petition pro se,
     raising the ineffective assistance of counsel claim [he] previously
     waived on April 28, 2017. [Dolores] Bojazi, Esquire[,] was
     appointed [as] new PCRA counsel on January 17, 2019.1 McAfee’s
     pro se PCRA petition was amended by [Attorney] Bojazi on March
     14, 2019, wherein she adopted the aforementioned claim
     previously waived. On April 10, 2019, th[e PCRA] court issued a

                                     -2-
J-S53028-20


      Pa.R.Crim.P. [] 907 notice of [its] intent to dismiss the [petition]
      as meritless[, and] dismissed [it] on May 10, 2019. On May 20,
      2019, [the PCRA court held] a Grazier hearing [] and [McAfee]
      was permitted to proceed pro se on appeal. McAfee filed a notice
      of appeal on May 22, 2019.
         1In accordance with Commonwealth v. Kelsey, 206 A.3d
         1135, 1139 (Pa. Super. 2019) [(“A convicted defendant has
         a right . . . to the assistance of counsel on a first PCRA
         petition.”)], McAfee was not entitled to a new appointed
         PCRA counsel [on his subsequent petition because the court
         previously] appointed [Attorney Server] on December 12,
         2013 [to represent McAfee on his first petition].

Trial Court Opinion, 8/12/19, at 1-3.

      On appeal, McAfee presents the following issue for our review:

“Whether the PCRA court erred by concluding that [McAfee] was not entitled

to counsel[,] erroneously concluding that this was [McAfee’s] second PCRA

[petition, rather than his] first[, as it] challeng[es] the new judgment entered

on June 7, 2017, as the prior judgment was a nullity due to breach of

contract?” Appellant’s Brief, at 5 (unnecessary capitalization omitted).

      In arguing that the issue raised in his first petition—filed by Attorney Lin

on August 18, 2016—was not cognizable under the PCRA, and that his petition

was therefore not a PCRA petition, McAfee relies on this Court’s decision in

Commonwealth v. Partee, 86 A.3d 245 (Pa. Super. 2014), abrogated on

other grounds as recognized by Commonwealth v. Fernandez, 195 A.3d

299, 301 (Pa. Super. 2018). See Appellant’s Brief, at 10-11. In Partee, we

found that the Appellant’s petition seeking specific performance of a plea

agreement sought a type of relief that was “not cognizable under the PCRA

and that it was error [for the trial court] to treat it as such.” Id. at 246. In


                                      -3-
J-S53028-20



coming to this conclusion, we noted that, when compared to the PCRA’s

statutory bases for seeking relief, as set forth in section 9543(a)(2), the

Appellant’s petition was neither an attack on his sentence nor an allegation of

innocence, nor did his sentence result from a constitutional violation,

ineffective assistance of counsel, an unlawfully-induced plea, government

obstruction, an illegal sentence, or lack of jurisdiction, nor did he offer any

newly-discovered evidence.    Id. at 247.   As such, the petition at issue in

Partee was not subject to “the standard applicable to the dismissal of PCRA

petitions.” Id.

      Here, McAfee’s August 18, 2016 second amended petition alleged:
      [McAfee] was deprived of effective assistance of counsel
      when trial counsel negotiated a guilty plea agreement that was
      legally impossible to implement. Under the plea agreement,
      [McAfee]’s sentence was to run concurrently with a previously
      imposed federal sentence of 37 months’ imprisonment. However,
      . . . it is impossible for [McAfee] to serve the instant sentence
      concurrently with his federal sentence. Thus, the inaccurate
      advice of counsel rendered [McAfee]’s guilty plea involuntary
      and unknowing.

Second Amended Counseled Petition for Post-Conviction Relief Pursuant to 42

Pa.C.S.A. § 9543 and Memorandum of Law, 8/18/16, at 2-3 (emphasis

added).

      Here, McAfee’s second amended petition, filed by Attorney Lin on August

18, 2016, alleged ineffective assistance of counsel and attacked the legality

of his sentence and the voluntariness of his plea. As such, his claims were

cognizable under the PCRA. See Commonwealth v. Jones, 932 A.2d 179,

182 (Pa. Super. 2007) (“[W]hen a petitioner files an untimely PCRA petition

                                     -4-
J-S53028-20



raising a legality-of-sentence claim, the claim is not waived, but the

jurisdictional limits of the PCRA itself render the claim incapable of review.”);

Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999) (legality of sentence

always reviewable under PCRA, but subject to PCRA’s time limits and

exceptions); see also 42 Pa.C.S.A. § 9543(a)(2); cf. Partee, supra at 247

(“We note that the within petition is not an attack on Appellant’s sentence . .

. Appellant is not asserting that his conviction or sentence resulted from . . .

ineffective assistance of counsel[.]”). Indeed, beyond the simple fact that the

second amended petition stated cognizable claims under the PCRA—which the

PCRA court granted—McAfee’s petition header additionally stated that it was

filed as a PCRA petition, and pursuant to the PCRA. See Second Amended

Counseled Petition for Post-Conviction Relief Pursuant to 42 Pa.C.S.A. § 9543

and Memorandum of Law, 8/18/16. Therefore, this claim is meritless.

      McAfee argues alternatively, that because he was resentenced on June

7, 2017, and he did not file a direct appeal, he had until July 7, 2018 to file a

timely PCRA petition, see 42 Pa.C.S.A. §§ 5571(b), 9545(b), making his June

26, 2018 pro se PCRA filing his “first challenging that judgment.” Appellant’s

Brief, at 11; see also Appellant’s Reply Brief, at 3.

      Nevertheless, this Court has directly addressed the issue of “subsequent

petitions” filed under the PCRA following a grant of relief on a successful PCRA

petition:

      a successful first PCRA petition does not “reset the clock” for the
      calculation of the finality of the judgment of sentence for purposes
      of the PCRA where the relief granted in the first petition neither

                                      -5-
J-S53028-20


      restored a petitioner’s direct appeal rights nor disturbed his
      conviction, but, rather, affected his sentence only. We reached
      this conclusion because the purpose of the PCRA is to prevent an
      unfair conviction.

Commonwealth v. McKeever, 947 A.2d 782, 785 (Pa. Super. 2008) (citing

Commonwealth v. Dehart, 730 A.2d 991, 994 n.2 (Pa. Super. 1999)).

      Here, the court granted McAfee’s relief from his first PCRA petition, see

Second Amended Counseled Petition for Post-Conviction Relief Pursuant to 42

Pa.C.S.A. § 9543 and Memorandum of Law, 8/18/16.              The court’s relief

affected McAfee’s sentence only, see McKeever, supra, as he was

resentenced because the PCRA court “found that the terms of [McAfee]’s 2012

negotiated sentence could not be effectuated due to federal guidelines.” Trial

Court Opinion, 8/12/19, at 2; see also Order of Sentence, 6/7/17. Therefore,

McAfee’s instant PCRA filing, his first one made subsequent to his

resentencing, was not a first petition under the PCRA, but rather, was a

subsequent petition. McKeever, supra.

      McAfee argues, again in the alternative, that the PCRA court should have

appointed counsel pursuant to Pennsylvania Rule of Criminal Procedure 904.

See Commonwealth v. Smith, 818 A.2d 494, 497 (Pa. 2003) (counsel

should be appointed in every case where defendant filed first PCRA and cannot

afford or otherwise procure counsel; however, Rule 904 limits appointment of

counsel   on   second   or   subsequent    petitions   so   counsel   should   be

appointed only if court, in its discretion, determines evidentiary hearing is

required in interests of justice). Subpart D of Rule 904 states: “On a second

or subsequent petition, when an unrepresented defendant satisfies the judge

                                     -6-
J-S53028-20



that the defendant is unable to afford or otherwise procure counsel, and an

evidentiary hearing is required as provided in Rule 908, the judge shall appoint

counsel to represent the defendant.”             Pa.R.Crim.P. 904(D).   Additionally

subpart E states: “The judge shall appoint counsel to represent a defendant

whenever the interests of justice require it.” Pa.R.Crim.P. 904(E).

        Here, McAfee has failed to meaningfully develop his argument under

subpart D, see Appellant’s Brief, at 11, likely because his claims did not

require an evidentiary hearing.           See infra, n.1; see also Pa.R.Crim.P.

904(D). Undeveloped claims on appeal are waived. See Commonwealth v.

Clayton, 816 A.2d 217, 221 (Pa. 2002) (“[I]t is a well settled principle of

appellate jurisprudence that undeveloped claims are waived and unreviewable

on appeal.”).

        Under subpart E, McAfee argues that because he identified as a witness

Private Investigator Richard Strohm, for whom the court granted McAfee fees

to pursue his claim on May 1, 2019, the court’s findings “were not supported

by the record and not free of legal error.” Appellant’s Brief, at 11.

        Nevertheless, we are unconvinced that the trial court abused its

discretion in determining that the interests of justice did not require

appointment of counsel since McAfee had already waived the single claim

raised in the subject PCRA petition, under the advice of counsel.1 See Smith,

____________________________________________


1   At the April 28, 2017 hearing, the PCRA court colloquied McAfee as follows:




                                           -7-
J-S53028-20


____________________________________________


       Court: It would be in everyone’s best interest if you would state
       for the record what claims you are prepared to litigate on his
       behalf and what claims you feel are frivolous or inappropriate.

       [Attorney] Lin: I will be pursuing, because I think they’re
       meritorious, the claims that Mr. McAfee’s guilty plea was not
       voluntary because he was promised a certain sentence that was
       either impossible to implement or illegal to implement.

       Court: Do you understand that, sir?

       [McAfee]: Yes.

       Court: That was the claim advanced on your behalf by Ms. Lin in
       her pleadings. Is that a fair statement, ma’am?

       [Attorney] Lin: Yes.

       Court: You understand that?

       [McAfee]: Yes.

       Court: Would you state for the record the claims that you will not
       be pursuing[?]

       [Attorney] Lin: I will not be pursuing a claim that Mr. McAfee
       received ineffective assistance of counsel and was prejudiced by
       ineffective assistance of counsel when he was not informed by trial
       counsel that he had the right to file a petition for review after his
       double jeopardy motion to dismiss was denied.

       Court: First of all, Mr. McAfee, did you hear what [Attorney Lin]
       said?

       [McAfee]: Yes.

       Court: Having heard what she said, did you understand what she
       said?

       [McAfee]: Yes.

       Court: Having heard what she said, are you in agreement that
       that claim will be abandoned and not raised on your behalf?

       [McAfee]: Yes, I understand.



                                           -8-
J-S53028-20




____________________________________________


       Court: [O]nce you have abandoned that claim, which was not
       raised by your attorney but was raised by you[,] . . . you cannot
       later raise [it] at a future date. Do you understand?

       [McAfee]: Yes.

       Court: Now, knowing everything that we have just advanced
       and/or placed on this record, are you, nevertheless, in agreement
       to have Ms. Lin represent you knowing that she will not raise that
       second claim which you raised regarding the failure of your
       previous attorney to file a petition to have the Superior Court hear
       the issue regarding the trial court’s determination that your
       motion for double jeopardy was frivolous?

       [McAfee]: Yes, I understand.

       Court: Did anyone promise, force, or threaten you to make your
       decision?

       [McAfee]: No.

       Court: This is your decision made of your own free will?

       [McAfee]: Yes.

       Court: Have you discussed this with your attorney?

       [McAfee]: Yes.

       Court: Are you satisfied with her services?

       [McAfee]: Yes.

N.T. Hearing, 4/28/17, at 11-14 (unnecessary capitalization omitted). Here,
the record reflects that McAfee knowingly and voluntarily waived the single
claim he now seeks to raise in the subject PCRA petition. The PCRA court
properly dismissed this waived claim. See Commonwealth v. Jones, 932
A.2d 179, 181 (Pa. Super. 2007) (“On appeal from the denial of PCRA relief,
an appellate court’s standard of review is whether the ruling of the PCRA court
is free of legal error and supported by the record.”); id. (“In order to be
eligible for relief under the PCRA, the error asserted must not have
been previously litigated or waived.”); 42 Pa.C.S.A. § 9543(a)(3).




                                           -9-
J-S53028-20



supra; see also Commonwealth v. English, 699 A.2d 710, 713 (Pa. 1997)

(abuse of discretion standard of review for interest of justice determinations).

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/21




____________________________________________


Finally, McAfee argues that pursuant to the decisions in Commonwealth v.
Turner, 544 A.2d 927 (Pa. 1988) (established procedure for withdrawal of
court-appointed counsel in collateral attacks on criminal convictions),
and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc)
(same), Attorney Lin was required to “explain [her] reasons for not raising
[McAfee’s] claim,” and that Attorney Lin’s statement above was insufficient.
See Appellant’s Brief at 11; see also Appellant’s Reply Brief, at 2. We note
that those cases apply when “PCRA counsel seeks to withdraw on the ground
that the issues raised by the petitioner are without merit.” Kelsey, supra at
1139. Here, Attorney Lin did not seek withdrawal; therefore, we find the
Turner/Finley requirements inapplicable. Additionally, no relief is due under
an ineffectiveness of counsel theory since McAfee has not alleged or proven
prejudice. See Commonwealth v. Rosado, 150 A.3d 425, 436 (Pa. 2016)
(requiring demonstration of prejudice to defendant for successful claim of
ineffective assistance of counsel when counsel only “narrowed the ambit” of
appellate review rather than foreclosed appellate review entirely).

                                          - 10 -